DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim(s) 1, 5, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20150312947) in view of Axmon (US-20160073370).
As to claim 1, 5, 9, 13: Park teaches a method performed by a terminal supporting dual connectivity (fig.15, [0240]) in a communication system, the method comprising: receiving a radio resource control (RRC) message for secondary cell (SCell) configuration of at least one SCell, the RRC message including information indicating whether each of the at least one SCell is activated upon the SCell configuration (abstract, [0009, 261], claim 1: UE receives RRC including configuration for SCell and indication of initial state of the Scell to activated or deactivated); identifying, based on the information, that a state of a first SCell of the at least one SCell is activated based on the RRC message (abstract, [0009, 261], claim 1: UE receives RRC including configuration for SCell and indication of initial state of the Scell to activated or deactivated).
Park may not explicitly teach and reporting, after a first time period from a time of reception of the RRC message, first channel status information (CSI) for the first SCell based on identifying that the state of the first SCell is activated based on the RRC message.  However, Axmon teaches and reporting, after a first time period from a time of reception of the RRC message, first channel status information (CSI) for the first SCell based on identifying that the state of the first SCell is activated based on the RRC message ([0037]: according to the standard, the UE starts transmitting CSI already 8ms after having received the SCell activation command; wherein RRC message is taught by PARK) (See also US20130148613 [0294]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reports, taught by Axmon, into the communication system, taught by Park, in order to implement a well-known feature of a pre-defined protocol and to inform the BS of channel conditions. In addition it would have been obvious to combine Axmon and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20150312947), Axmon (US-20160073370) in view of Kim (US-20130329691).
As to claim 2, 6, 10, 14: Park teaches the method of claim 1, 5, 9, 13, further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell of the at least one SCell ([0106]: network activates or deactivates multiple Scells be sending MAC CE) in case that a state of the second SCell is deactivated (abstract, [0009, 261], claim 1: UE receives RRC including configuration for SCell and indication of initial state of the Scell to activated or deactivated).
Park may not explicitly teach and reporting, after a second time, second CSI for the second SCell.  However, Kim teaches and reporting, after a second time period, second CSI for the second SCell ([0129, 0130, 0134]: CSI report on SCell triggered in CSI reporting period previously set through RRC signaling and selectively activated by MAC CE) (See also US-20140044083 [0277]; US-20130051264 [0109]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Park, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Park and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 7, 11, 15: Park teaches the method of claim 2, 6, 10, 14.
Park may not explicitly teach wherein the second CSI is reported, after the second time from a time of reception of the MAC CE.  However, Kim teaches wherein the second CSI is reported, after the second time period from a time of reception of the MAC CE ([0129, 0130, 0134]: CSI report on SCell triggered in CSI reporting period previously set through RRC signaling and selectively activated by MAC CE) (See also US-20140044083 [0277]; US-20130051264 [0109]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Park, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Park and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 8, 12, 16: Park teaches the method of claim 2, 6, 10, 14.
Park may not explicitly teach wherein the first time is shorter than a the second time period. However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Kim discloses MAC CE triggered CSI reporting in an SCELL, it would have been obvious to one of ordinary skill in the art at the time of the invention to have different times between CSI reports, including a first time that is shorter than a second time, absent a showing of criticality by Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466